Exhibit 10.2
*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
LICENSE AGREEMENT
     THIS LICENSE AGREEMENT (this “Agreement”) dated as of July 22, 2010 (the
“Effective Date”) is entered into between Medicis Pharmaceutical Corporation, a
Delaware corporation with an address at 7720 North Dobson Road, Scottsdale,
Arizona 85256 on behalf of itself and its Affiliates (collectively, “Medicis”),
and Mylan Inc., a Pennsylvania corporation with an address at 1500 Corporate
Drive, Canonsburg, Pennsylvania 15317; Matrix Laboratories Ltd., a subsidiary of
Mylan Inc. with a principal place of business at 1-1-151/1, Alexander Road,
Secunderabad 500-003 India; and Mylan Pharmaceuticals Inc., a West Virginia
corporation with an address at 781 Chestnut Ridge Road, Morgantown, WV 26505 on
behalf of themselves and their Affiliates (all collectively referred to herein
as “Mylan”).
     WHEREAS, Medicis is the owner of the Patent Rights (as defined below) and
has filed complaints against Mylan in actions captioned Medicis Pharmaceutical
Corp. v. Mylan Inc. et al., Case No. 09-CV-33 (LPS) (D. Del.) and Medicis
Pharmaceutical Corp. v. Mylan Inc. et al., Case No. 10-CV-524 (LPS) (D. Del.)
(collectively, the “Litigation”) which are pending in the United States District
Court, District of Delaware (the “Court”);
     WHEREAS, to avoid the expense of further litigation the Parties desire to
settle the Litigation on the terms set forth herein; and
     WHEREAS, the parties desire to settle the Litigation and Mylan desires to
receive, and Medicis desires to grant to Mylan, a royalty-bearing license under
the Patent Rights to make, use, sell, offer for sale and import Current Generic
Product and Future Generic Product (as each term is defined below), all on the
terms and conditions of this Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     1. DEFINITIONS.
          1.1 “Affiliate” means, with respect to any entity, any other entity
that directly or indirectly controls, is controlled by, or is under common
control with, such entity. An entity shall be regarded as in control of another
entity if it owns, or directly or indirectly controls, at least fifty percent
(50%) of the voting stock or other ownership interest of the other entity, or if
it directly or indirectly possesses the power to direct or cause the direction
of the management and policies of the other entity by any means whatsoever.
          1.2 “API” shall mean the Minocycline Hydrochloride Active
Pharmaceutical Ingredient used to manufacture a Current Generic Product (as
defined below) or a Future Generic Product (as defined below).
          1.3 “Business Day” shall mean any day other than a Saturday, a Sunday
or a day on which the state or federal courts located in the State of Delaware
are authorized or obligated by law or executive order to be closed.

 



--------------------------------------------------------------------------------



 



          1.4 “Confidential Information” means all non-public materials,
information and data concerning the disclosing party and its operations that is
disclosed by the disclosing party to the receiving party pursuant to this
Agreement, orally or in written, electronic or tangible form, or otherwise
obtained by the receiving party through observation or examination of the
disclosing party’s operations. Confidential Information includes, but is not
limited to, information about the disclosing party’s financial condition and
projections; business, marketing or strategic plans; sales information; customer
lists; price lists; databases; trade secrets; product prototypes and designs;
techniques, formulae, algorithms and other non-public process information.
Notwithstanding the foregoing, Confidential Information of a party shall not
include that portion of such materials, information and data that, and only to
the extent, that the recipient can establish by written documentation: (a) is
known to the recipient as evidenced by its written records before receipt
thereof from the disclosing party, (b) is disclosed to the recipient free of
confidentiality obligations by a Third Party who has the right to make such
disclosure without obligations of confidentiality, (c) is or becomes part of the
public domain through no fault of the recipient, or (d) the recipient can
reasonably establish is independently developed by persons on behalf of
recipient without the use of the information disclosed by the disclosing party.
          1.5 “Current Generic Product” means ***.
          1.6 “Current Solodyn Products” means the Solodyn® products listed on
Exhibit A.
          1.7 “Current Strengths Trigger Date” means ***:

  (a)   November ***, 2011;     (b)   ***;     (c)   ***;     (d)   ***; or    
(e)   ***.

***.       ***.    

          1.8 “FDA” means the United States Food and Drug Administration or any
successor entity thereto.
          1.9 “Future Generic Product” means ***.
          1.10 “Future Solodyn Products” means ***.
          1.11 “Future Strengths Trigger Date” means, ***:

 



--------------------------------------------------------------------------------



 



  (a)   ***;     (b)   ***;     (c)   ***; or     (d)   ***.

***.       ***.    

          1.12 “GAAP” means generally accepted accounting principles in effect
in the United States from time to time, as consistently applied by Mylan.
          1.13 “Medicis NDA” means the New Drug Application #50-808 and any
supplements or amendments thereto.
          1.14 “Net Sales” means ***.
          1.15 “Orange Book” means the current edition (in electronic or hard
copy form) of the FDA’s publication, Approved Drug Products with Therapeutic
Equivalence Evaluations, as may be amended from time to time, and any successor
publication thereto.
          1.16 “Patent Rights” means ***.
          1.17 “Settlement Agreement” means the Settlement Agreement entered
into between Medicis and Mylan of even date herewith.
          1.18 “Third Party” means any person or entity other than Medicis or
Mylan.
          1.19 “United States” means the United States of America, including its
territories and possessions, but excluding direct sales into the Commonwealth of
Puerto Rico.
          1.20 “The ‘838 Patent” means U.S. Patent No. 5,908,838, as set forth
in the duly issued Ex Parte Reexamination Certificate on June 1, 2010.
          1.21 “Valid Claim” means ***.
     2. RELEASE; PATENT RIGHTS.
          2.1 Releases. Mylan represents and warrants that, as of the Effective
Date, it has manufactured, used, sold, offered for sale, imported or distributed
in the United States those lots of Current Generic Product without authorization
from Medicis as set forth on Schedule A (the “Distributed Lots”), and the
Distributed Lots are the only infringements of the Patent Rights by Mylan with
respect to the sale or offer for sale of Current Generic Product in the United
States. ***.
          2.2 Prior to Trigger Dates.

 



--------------------------------------------------------------------------------



 



               2.2.1***.
               2.2.2***.
               2.2.3***.
          2.3 Validity of the ‘838 Patent. ***.
     3. LICENSE
          3.1 License Grants.
               3.1.1 Subject to the terms and conditions of this Agreement, and
effective on the Current Strengths Trigger Date, Medicis hereby grants to Mylan,
their Affiliates (including Mylan Pharmaceuticals) a non-exclusive,
non-transferable, non-sublicensable (except to Mylan’s manufacturers for the
manufacture of Current Generic Product and associated API exclusively for the
benefit of Mylan), royalty-bearing right and license under the Patents Rights to
make, have made, use, sell, offer for sale and import the applicable Current
Generic Products and associated API in the United States. ***.
               3.1.2 Subject to the terms and conditions of this Agreement, and
effective on the applicable Future Strengths Trigger Date for each applicable
Future Generic Product for which Mylan has an approved ANDA, Medicis hereby
grants to Mylan, their Affiliates (including Mylan Pharmaceuticals) a
non-exclusive, non-transferable, non-sublicensable (except to Mylan’s
manufacturers for the manufacture of Future Generic Product and associated API
exclusively for the benefit of Mylan), royalty-bearing right and license under
the Patents Rights to make, have made, use, sell, offer for sale and import in
the United States the applicable Future Generic Products and associated API for
which Mylan has an approved ANDA. ***.
          3.2 No Licenses. Except as otherwise provided herein, nothing in this
Agreement shall be construed as: (a) an obligation to bring or prosecute actions
or suits against Third Parties for infringement of any patent, whether within
the Patent Rights or otherwise; (b) conferring a right to use in advertising,
publicity, promotion or otherwise any trademark or trade name of Medicis; or
(c) granting by implication, estoppel or otherwise, any licenses or rights under
the Patent Rights or any other patents.
     4. ROYALTIES
          4.1 Payment.
               4.1.1 ***.
               4.1.2 ***.
               4.1.3 ***.

 



--------------------------------------------------------------------------------



 



          4.2 Taxes. Mylan shall be responsible for and may withhold from
payments made to Medicis under this Agreement any taxes required to be withheld
by Mylan under applicable law. Accordingly, if any such taxes are levied on such
payments due hereunder (“Withholding Taxes”), Mylan shall (i) deduct the
Withholding Taxes from the payment amount, (ii) pay all applicable Withholding
Taxes to the proper taxing authority, and (iii) send evidence of the obligation
together with proof of tax payment to Medicis within *** following the
applicable tax payment.
          4.3 Audit Rights. On no less than *** notice from Medicis, Mylan shall
make available for inspection during normal business hours by an independent
auditor selected by Medicis and reasonably acceptable to Mylan all records,
books of account, information and data concerning the calculation of Net Sales
pursuant to this Agreement for the purpose of an audit to determine the accuracy
of the reports delivered and amounts paid by Mylan pursuant to Section 4.1. Upon
reasonable belief of discrepancy or dispute, Medicis’ external auditors shall be
entitled to take copies or extracts from such records, books of account,
information and data (but only to the extent related to the contractual
obligations set out in this Agreement) during any review or audit. Medicis shall
be solely responsible for its costs in making any such audit, unless Medicis
identifies a discrepancy in favor of Mylan in the calculation of the Net Sales
and royalties paid to Medicis under this Agreement in any calendar year from
those properly payable for that calendar year of *** or greater, in which event
Mylan shall be solely responsible for the reasonable cost of such audit and pay
Medicis any underpayment.
     5. TERM AND TERMINATION.
          5.1 Term. Subject to Section 5.2, this Agreement shall expire on the
expiration of the last to expire of the Patent Rights; provided, however, that
if there are no valid, issued patents within the Patent Rights, but there are at
such time pending patent applications within the Patent Rights, then subject to
the terms and conditions of this Agreement, the term of this Agreement shall
continue for the pendency of such pending patent applications.
          5.2 Termination for Cause. Either party may terminate this Agreement
upon or after the material breach of any material provision of this Agreement by
the other party if the other party has not cured such breach within *** after
receipt of express written notice thereof by the non-breaching party. ***.
          5.3 Termination for Challenge. ***.
          5.4 Effect of Expiration or Termination. Expiration or termination of
this Agreement shall not relieve the parties of any obligation accruing prior to
such expiration or termination, and the provisions of Sections 1, 2.1, 2.2.3,
2.3, 5.2, 5.4, 6, 7, 8 and 9 shall survive the expiration or termination of this
Agreement. No other provisions shall survive expiration or termination of this
Agreement.
     6. CONFIDENTIALITY.
          6.1 Confidentiality. Except as otherwise provided for in the
Settlement Agreement, until the expiration or earlier termination of this
Agreement, and for a period of *** following the expiration or earlier
termination hereof or thereof, except with respect to any

 



--------------------------------------------------------------------------------



 



Confidential Information constituting a trade secret in which case the receiving
party’s obligation continues in perpetuity, provided such receiving party has
been informed as to the status of such Confidential Information as a trade
secret, each party shall maintain in confidence all Confidential Information
disclosed by the other party and the terms of this Agreement, and shall not use,
grant the use of or disclose to any Third Party the Confidential Information of
the other party other than as expressly permitted hereby. Each party shall
notify the other promptly upon discovery of any unauthorized use or disclosure
of the other party’s Confidential Information or the terms of this Agreement.
          6.2 Permitted Disclosures. Either party may disclose Confidential
Information of the disclosing party (a) on a need-to-know basis, to such party’s
directors, officers and employees to the extent such disclosure is reasonably
necessary in connection with such party’s activities as expressly authorized by
this Agreement, and (b) to those agents and consultants, and contract
manufacturers who need to know such information to accomplish the purposes of
this Agreement (collectively, “Permitted Recipients”); provided such Permitted
Recipients are bound to maintain such Confidential Information in confidence at
least to the same extent as set forth in Section 6.1.
          6.3 Litigation and Governmental Disclosure. Each party may disclose
Confidential Information of the other party to the extent such disclosure is
reasonably necessary for prosecuting or defending litigation or complying with a
court order or applicable law, governmental regulations or investigation,
provided that if a party is required by court order, law or regulation (except
for disclosure requested or required by the I.R.S.) to make any such disclosure
of the other party’s Confidential Information it will give reasonable advance
notice to the other party of such disclosure requirement and will use good faith
efforts to assist such other party to secure a protective order or confidential
treatment of such Confidential Information required to be disclosed.
          6.4 Return of Confidential Information. Upon expiration or termination
of this Agreement for any reason, the Receiving Party, upon receipt of a written
request from the Disclosing Party, shall return to the Disclosing Party all
copies of the Confidential Information received from the Disclosing Party
hereunder, , or, in its discretion, destroy all such copies and certify to such
destruction, provided, however, that the Receiving Party’s legal counsel may
retain one copy of such Confidential Information in a secure location solely for
purposes of determining the Receiving Party’s continuing obligations under this
Agreement.
          6.5 Publicity. Except as expressly authorized hereunder and in the
Settlement Agreement, neither party shall make any publicity releases,
interviews or other dissemination of information concerning this Agreement or
its terms, or either party’s performance hereunder, to communication media,
financial analysts or others without the prior written approval of the other
party, which approval shall not be unreasonably withheld, delayed or
conditioned. Notwithstanding anything to the contrary in this Agreement, the
parties understand and agree that either party, may, if so required, disclose
some or all of the information included in this Agreement or other Confidential
Information of the other party (a) in order to comply with its obligations under
the law, including the United States Securities Act of 1933 and the United
States Securities Exchange Act of 1934 and The Drug Price Competition and Patent
Term Restoration Act of 1984, as amended by The Medicare Prescription Drug,
Improvement and

 



--------------------------------------------------------------------------------



 



Modernization Act of 2003; (b) in order to comply with the listing standards or
agreements of any national or international securities exchange or The NASDAQ
Stock Market or New York Stock Exchange or other similar laws of a governmental
authority; (c) to respond to an inquiry of a governmental authority or
regulatory authority as required by law; or (d) in a judicial, administrative or
arbitration proceeding. In any such event the party making such disclosure shall
(i) provide the other party with as much advance notice as reasonably
practicable of the required disclosure, (ii) cooperate with the other party in
any attempt to prevent or limit the disclosure, and (iii) limit any disclosure
to the specific purpose at issue. In connection with any filing of a copy of
this Agreement with the Securities and Exchange Commission, the filing party
shall endeavor to obtain confidential treatment of economic and trade secret
information, and shall keep the other party informed as the planned filing
(including, but not limited to providing the other party with the proposed
filing reasonably in advance of making the planned filing) and consider the
requests of the other party regarding such confidential treatment.
     7. REPRESENTATIONS AND WARRANTIES.
          7.1 Representations. Each party hereby represents and warrants as of
the Effective Date to the other party that (a) the person executing this
Agreement is authorized to execute this Agreement; (b) this Agreement is legal
and valid and the obligations binding upon such party are enforceable by their
terms; and (c) the execution, delivery and performance of this Agreement does
not conflict with any agreement, instrument or understanding, oral or written,
to which such party may be bound, nor violate any law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it.
          7.2 Disclaimer of Warranties. Except for those warranties set forth in
Section 7.1, neither party makes any warranty, written, oral, express or
implied, with respect to this Agreement. ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT HEREBY
ARE DISCLAIMED BY BOTH PARTIES.
          7.3 Limitation of Liability. WITH THE EXCEPTION OF DAMAGES RESULTING
FROM A PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER THIS AGREEMENT OR
ITS OBLIGATIONS UNDER SECTION 8 (INDEMNIFICATION), OR A BREACH BY MYLAN OF
SECTION 2.1, UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE FOR LOSS OF USE
OR PROFITS OR OTHER COLLATERAL, SPECIAL, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE
DAMAGES IN CONNECTION WITH THIS AGREEMENT, WHETHER SUCH CLAIMS ARE FOUNDED IN
TORT OR CONTRACT.
          7.4 Equitable Relief Against Mylan. ***.
          7.5 ***.
     8. INDEMNIFICATION.
          8.1 ***.

 



--------------------------------------------------------------------------------



 



          8.2 ***.
          8.3 Obligations. A party which intends to claim indemnification under
this Section 8 (the “Indemnified Party”) shall promptly notify the other party
(the “Indemnifying Party”) in writing of any claim, demand, action, or other
proceeding in respect of which the Indemnified Party intends to claim such
indemnification; provided, however, that failure to provide such notice within a
reasonable period of time shall not relieve the Indemnifying Party of any of its
obligations hereunder except to the extent the Indemnifying Party is prejudiced
by such failure. The Indemnified Party shall permit the Indemnifying Party, at
its discretion, to settle any such action, claim or other matter.
Notwithstanding the foregoing, the Indemnifying Party shall not enter into any
settlement that would adversely affect the Indemnified Party’s rights hereunder,
or impose any obligations on the Indemnified Party in addition to those set
forth herein, in order for it to exercise such rights, without the Indemnified
Party’s prior written consent, which shall not be unreasonably withheld or
delayed. No such action, claim or other matter shall be settled without the
prior written consent of the Indemnifying Party, which shall not be unreasonably
withheld or delayed. The Indemnified Party shall reasonably cooperate with the
Indemnifying Party and its legal representatives in the investigation and
defense of any claim, demand, action, or other proceeding covered by the
indemnification obligations of this Section 8. The Indemnified Party shall have
the right, but not the obligation, to be represented in such defense by counsel
of its own selection and at its own expense.
     9. GENERAL PROVISIONS.
          9.1 Notices. All notices hereunder shall be delivered by facsimile
(confirmed by overnight delivery), or by overnight delivery with a reputable
overnight delivery service, to the following address of the respective parties:

         
 
  If to Medicis:   Medicis Pharmaceutical Corporation
 
      7720 North Dobson Road
 
      Scottsdale, Arizona 85256
 
      Attn: Chief Executive Officer
 
      Facsimile: 480-291-5175
 
       
 
  with a copy to:   Medicis Pharmaceutical Corporation
 
      7720 North Dobson Road
 
      Scottsdale, Arizona 85256
 
      Attn: General Counsel
 
      Facsimile: 480-291-8508
 
       
 
  If to Mylan:   Mylan Inc.
 
      1500 Corporate Drive,
 
      Canonsburg, Pennsylvania15317
 
      Attn: General Counsel
 
      Facsimile: 724-514-1871

 



--------------------------------------------------------------------------------



 



         
 
  With a copy to:   Perkins Coie LLP
 
      607 Fourteenth Street N.W., Suite 800
 
      Washington, D.C.
 
      20005-2003
 
      Attn: Shannon Bloodworth
 
      Facsimile: 202-654-9135

     Notices shall be effective on the day of receipt. A party may change its
address listed above by notice to the other party given in accordance with this
Section 9.1.
          9.2 Entire Agreement. The parties hereto acknowledge that this
Agreement sets forth the entire agreement and understanding of the parties and
supersedes all prior written or oral agreements or understandings with respect
to the subject matter hereof. No modification of any of the terms of this
Agreement, or any amendments thereto, shall be deemed to be valid unless in
writing and signed by an authorized agent or representative of both parties
hereto. No course of dealing or usage of trade shall be used to modify the terms
and conditions herein. This Agreement shall be binding on each of Mylan and
Medicis and their respective permitted successors and assigns.
          9.3 Waiver. None of the provisions of this Agreement shall be
considered waived by any party hereto unless such waiver is agreed to, in
writing, by authorized agents of such party. The failure of a party to insist
upon strict conformance to any of the terms and conditions hereof, or failure or
delay to exercise any rights provided herein or by law shall not be deemed a
waiver of any rights of any party hereto.
          9.4 Obligations to Third Parties. Each party warrants and represents
that this Agreement does not conflict with any contractual obligations,
expressed or implied, undertaken with any Third Party.
          9.5 Assignment. ***.
          9.6 Governing Law. ***.
          9.7 Severability. If any term or provision of this Agreement shall for
any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof, and this Agreement shall be interpreted and construed as if
such term or provision, to the extent the same shall have been held to be
invalid, illegal or unenforceable, had never been contained herein.
          9.8 Headings, Interpretation. The headings used in this Agreement are
for convenience only and are not part of this Agreement.
          9.9 Attorneys’ Fees. The prevailing party shall be entitled to
attorneys’ fees and its litigation or related expenses in any suit or proceeding
with respect to the interpretation or enforcement of this Agreement.

 



--------------------------------------------------------------------------------



 



          9.10 Counterparts. The Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
[Remainder of this page intentionally blank]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed by their duly-authorized representatives effective as of the Effective
Date.

              MYLAN INC.   MEDICIS PHARMACEUTICAL CORPORATION   By:      By:   
  Name:       Name:      Title:       Title:     MATRIX LABORATORIES LTD.      
    By:              Name:             Title:             MYLAN PHARMACEUTICALS
INC.           By:              Name:             Title:          

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Current Solodyn Products

      PRODUCT   NDC
Solodyn 45mg
  99207-0460-[All]
Solodyn 90mg
  99207-0461-[All]
Solodyn 135mg
  99207-0462-[All]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Patent Rights

      Issued Patents (all U.S.)   Pending Applications (all U.S.) ***   ***

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Distributed Lots
***

 